Citation Nr: 0818869	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-19 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher evaluation for degenerative 
changes and degenerative disc disease of the thoracolumbar 
spine (thoracolumbar spine disability), currently evaluated 
as 20 percent disabling.

2.  Entitlement to a higher evaluation for spondylitic disc 
disease of the cervical spine (cervical spine disability), 
currently evaluated as 10 percent disabling.

3.  Entitlement to a higher evaluation for tendonitis of the 
right elbow (major), currently evaluated as 10 percent 
disabling.

4.  Entitlement to a higher evaluation of tendonitis of the 
left elbow (minor), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to May 
2005.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which service connection for osteophytes of 
the right hip, sinusitis, upper respiratory infection with 
bronchitis, gastritis, left wrist strain, and fibromyalgia 
was denied, and service connection for degenerative changes, 
degenerative disc disease of the thoracolumbar spine, was 
granted and evaluated as 20 percent disabling; service 
connection for spondylitic disc disease of the cervical spine 
was granted and evaluated as 10 percent disabling; and 
service connection for tendonitis of the right and left 
elbows was granted and evaluated as 10 percent disabling, 
each.

In a November 2007 statement, the veteran withdrew the six 
service connection claims.  

In November 2007, the Board remanded the claims to the RO to 
schedule the veteran for a hearing before a Veterans Law 
Judge appearing by video teleconference.  The veteran was 
scheduled to appear for the hearing but, in an April 2008 
statement, he withdrew his hearing request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The VA duty to assist includes the conduct of VA examination 
where the record does not adequately reveal the current state 
of the claimant's disability.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) citing Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  The veteran contends that his spinal 
service-connected disabilities have increased in severity 
since his last compensation examination in December 2004.  He 
submitted cervical spine magnetic resonance imagings (MRI's) 
dated in March and December 2006 in support of his 
contention.  The veteran should be scheduled for another 
examination.  

Regarding the veteran's bilateral elbow disabilities, the 
evidence of record is inadequate to rate any limitation of 
supination or pronation of the elbows under Diagnostic Code 
5213, as the December 2004 compensation examination did not 
report any measurements for supination and pronation of the 
arms.  The veteran should be scheduled for another 
examination.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to report where he 
has received treatment for spinal and 
elbow conditions, which are not currently 
of record, and request the records from 
those sources identified.

2.  Thereafter, schedule the veteran for 
VA examination(s) to ascertain the nature, 
extent, and current severity of his 
disabilities of the thoracolumbar spine, 
cervical spine, and both elbows.  The 
claims folder must be made available to 
and reviewed by the examiner(s) pursuant 
to conduction and completion of the 
examination.  The examiner(s) should 
identify the existence, and frequency or 
extent, as appropriate, of all 
neurological symptoms associated with the 
veteran's cervical spine and thoracolumbar 
spine to specifically include any sciatic 
neuropathy (or equivalent upper 
extremities neuropathy) with 
characteristic pain, demonstrable muscle 
spasm, and/or absent ankle jerk.  The 
examiner(s) should also offer an opinion 
as to whether the veteran has any 
separately ratable neurological disability 
(in addition to orthopedic disability) as 
a manifestation of the service-connected 
thoracolumbar spine or cervical spine 
disabilities.  The examiner should opine 
whether, over the last 12-month period, 
the veteran's spinal conditions resulted 
in incapacitating episodes having a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.

The examiner(s) should conduct range of 
motion testing of the veteran's spine and 
both elbows (flexion, extension, 
pronation, and supination).  The examiner 
is to describe any functional loss due to 
pain, painful movement, weakened movement, 
atrophy, or fatigue.  The examiner(s) 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the spine 
or elbows.  If pain on motion is observed, 
the examiner(s) should indicate the point 
at which pain begins.  The examiner(s) 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of the spine or elbows due 
to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  

3.  Then readjudicate the claims.  
Regarding the spinal disabilities, 
consideration should be given to the 
provisions of Note (1) of Diagnostic Code 
5243, which provides a separate evaluation 
for any associated objective neurological 
abnormalities under an appropriate 
diagnostic code.  Regarding the bilateral 
elbow disability, consideration should be 
given to the provisions of Diagnostic Code 
5213.  If any claim continues to be 
denied, send the veteran and his 
representative a supplemental statement of 
the case and give them time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

